By the Court.
This was an action to recover possession of real estate. The question of title arose as follows: Hiram Wright was married in Canada, in 1822, and the issue of that marriage was the plaintiff. In 1833, his wife still living, he came to Ohio and married another woman, she being ignorant of his former marriage. They cohabited together as husband and wife, and had issue, four children. Hiram Wright died in 1848, seized of the land in dispute, and these four children conveyed their interest to the defendant. The question presented on the agreed statement of facts was, whether the plaintiff should recover the whole, or one undivided fifth part of the land ?
The statute of descents of 1831 (Swan’s Stat. of 1841," 288), provides: “ That where a man, having by a woman one or more children, shall afterward intermarry with such woman, such child, or children, if recognized and acknowledged by him as his child, or children, shall be thereby legitimated; the issue also of marriages deemed null in law, shall nevertheless be legitimate.” We are asked to construe the expression “ deemed null in law,” as applicable only to marriages which are voidable, and require a judicial sentence to establish their nullity. We do not feel authorized so to limit the language of the statute. We think the innocent children of the marriage de facto in- this case, although that marriage must be deemed in law a nullity, come within the letter and spirit of the enactment. We see no reason to doubt the correctness of the decision of the district court, and leave to file a petition in error will be refused.
Motion overruled.